

114 S3027 RS: Acadia National Park Boundary Clarification Act
U.S. Senate
2016-06-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 607114th CONGRESS2d SessionS. 3027[Report No. 114–334]IN THE SENATE OF THE UNITED STATESJune 7, 2016Mr. King (for himself and Ms. Collins) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesSeptember 6, 2016Reported by Ms. Murkowski, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo clarify the boundary of Acadia National Park, and for other purposes.
	
 1.Short titleThis Act may be cited as the Acadia National Park Boundary Clarification Act.
 2.Acadia National Park boundarySection 101 of Public Law 99–420 (16 U.S.C. 341 note; 100 Stat. 955) is amended— (1)in the first sentence, by striking In order to and inserting the following:
				
 (a)In generalIn order to;  (2)in the second sentence, by striking The map and inserting the following:
				
 (b)Availability of mapThe map described in subsection (a); and (3)by adding at the end the following:
				
 (c)Schoodic peninsula additionThe boundary of the Park is modified to include approximately 1,441 acres of land and interests in land, as generally depicted on the map entitled Acadia National Park, Hancock County, Maine, Schoodic Peninsula Boundary Revision, numbered 123/129102, and dated July 15, 2015..
			3.Clarification of Acadia National Park boundary authority
 (a)In generalThe Secretary of the Interior may only acquire land or interests in land within the boundary of Acadia National Park in accordance with section 102 of Public Law 99–420 (16 U.S.C. 341 note; 100 Stat. 955).
 (b)Land outside boundary of the ParkNo land or interest in land located outside of the boundary of Acadia National Park may be acquired except as provided in Public Law 99–420 (16 U.S.C. 341 note; 100 Stat. 955).
 (c)Clarification on applicability of certain lawsThe Secretary of the Interior may not use any authority under section 3 of the Act of February 26, 1919 (40 Stat. 1179, chapter 45), or the Act of January 19, 1929 (45 Stat. 1083, chapter 77), to acquire land or interests in land for addition to Acadia National Park.
			4.Acadia National Park Advisory Commission
 (a)In generalThe Secretary of the Interior shall reestablish and appoint members to the Acadia National Park Advisory Commission in accordance with section 103 of Public Law 99–420 (16 U.S.C. 341 note; 100 Stat. 959).
 (b)Conforming amendmentSection 103 of Public Law 99–420 (16 U.S.C. 341 note; 100 Stat. 959) is amended by striking subsection (f).
 5.Use restriction removedThe Act of August 1, 1950 (64 Stat. 383, chapter 511), is amended— (1)by striking That the Secretary and inserting the following:
				
					1.Conveyance of land in Acadia National Park
 (a)In generalThe Secretary; and (2)by adding at the end the following:
				
 (b)Use of landThe land conveyed to the town of Tremont, Maine, under this Act known as NPS Tract 06-126, which was conveyed by the National Park Service in the deed recorded at the Hancock County Registry of Deeds Book 737, Page 467, National Park Service deed 377, shall no longer be required to be used exclusively and perpetually for school purposes if the land is being used for public purposes..
	
 1.Short titleThis Act may be cited as the Acadia National Park Schoodic Peninsula Land Ratification and Approval Act.
 2.Acadia National Park boundarySection 101 of Public Law 99–420 (16 U.S.C. 341 note; 100 Stat. 955) is amended— (1)in the first sentence, by striking In order to and inserting the following:
				
 (a)BoundariesIn order to;  (2)in the second sentence, by striking The map and all that follows through made and inserting the following:
				
 (c)Availability of mapsThe maps described in subsections (a) and (b) shall be— (1)on file and available for public inspection in the appropriate offices of the National Park Service; and
 (2)made; and (3)by inserting after subsection (a) (as so designated) the following:
				
 (b)Schoodic Peninsula additionThe boundary of the Park is confirmed to include approximately 1,441 acres of land and interests in land, as depicted on the map entitled Acadia National Park, Hancock County, Maine, Schoodic Peninsula Boundary Revision, numbered 123/129102, and dated July 10, 2015..
			3.Acadia National Park boundary authority
 (a)RequirementThe Secretary of the Interior may only acquire land or interests in land within the boundary of Acadia National Park in accordance with Public Law 99–420 (16 U.S.C. 341 note; 100 Stat. 955).
 (b)RepealsThe following provisions are repealed: (1)Section 3 of the Act of February 26, 1919 (40 Stat. 1179, chapter 45).
 (2)The first section of the Act of January 19, 1929 (45 Stat. 1083, chapter 77).
				4.Acadia National Park Advisory Commission
 (a)In generalThe Secretary of the Interior shall reestablish and appoint members to the Acadia National Park Advisory Commission in accordance with section 103 of Public Law 99–420 (16 U.S.C. 341 note; 100 Stat. 959).
 (b)Conforming amendmentSection 103 of Public Law 99–420 (16 U.S.C. 341 note; 100 Stat. 959) is amended by striking subsection (f).
 5.Use restriction modifiedThe Act of August 1, 1950 (64 Stat. 383, chapter 511), is amended— (1)by striking That the Secretary and inserting the following:
				
 1.Conveyance of land in Acadia National ParkThe Secretary; and (2)by striking for school purposes and inserting for public purposes, subject to the conditions that use of the property shall not degrade or adversely impact the resources or values of Acadia National Park, and the land shall remain in public ownership for recreational, educational, or similar public purposes.September 6, 2016Reported with an amendment